NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                      File Name: 05a0744n.06
                       Filed: August 24, 2005

                                         No. 03-2079

                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT

Jobst Blachy, et al.,            )
                                 )
     Plaintiff-Appellees,        )                         ON APPEAL FROM THE
                                 )                         UNITED STATES DISTRICT
v.                               )                         COURT FOR THE WESTERN
                                 )                         DISTRICT OF MICHIGAN
                                 )
Robert Butcher, et al.,          )
                                 )                                    OPINION
     Defendant-Appellants.       )
________________________________ )

Before: MOORE and GIBBONS, Circuit Judges, and MILLS, District Judge.*

       RICHARD MILLS, District Judge.

       On April 12, 2005, the Court granted the Appellees’ motion for sanctions on

appeal. See Blachy v. Butcher, 129 Fed.Appx. 173, 2005 WL 843905, **8 (6th

Cir. (Mich.)) (unpublished), citing Federal Rule of Appellate Procedure Rule 38;

28 U.S.C. § 1927. The Appellees have since filed an affidavit seeking $42,766.25

in attorneys fees. The Appellants have not responded to the Appellees’ affidavit.


       *
           The Honorable Richard Mills, United States District Judge for the Central District of
Illinois, sitting by designation.

                                                1
      The Court has reviewed the Appellees’ affidavit and finds that the amount

requested is fair and just. Thus, we ORDER the Appellants to pay the Appellees

$42,766.25 for attorneys fees incurred in this cause. See Fed.R.App.P. 38; § 1927.




                                        2